Case 2:85-cv-04544-DMG-AGR Document 907 Filed 08/06/20 Page 1 of 2 Page ID #:39948



    1
    2
    3
    4
    5
    6
    7
    8                          UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA
    9
                                    WESTERN DIVISION
   10
   11
   12   JENNY LISETTE FLORES, et al.,            Case No. CV 85-4544-DMG (AGRx)
   13                    Plaintiffs,             ORDER GRANTING EX PARTE
                                                 APPLICATION FOR LEAVE TO
   14               v.                           PARTICIPATE AS AMICI CURIAE
                                                 [903]
   15
        WILLIAM P. BARR, Attorney General
   16   of the United States, et al.,
   17                    Defendants.
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                             1
Case 2:85-cv-04544-DMG-AGR Document 907 Filed 08/06/20 Page 2 of 2 Page ID #:39949



    1        IT IS HEREBY ORDERED that the ex parte application of RAICES,
    2   Proyecto Dilley, and Aldea for leave to participate as amici curiae and file their
    3   amicus brief is GRANTED.          The proposed amicus brief submitted with the
    4   application shall be filed separately from the application on the docket forthwith and
    5   upon that filing shall be deemed filed and served. At the August 7, 2020 status
    6   conference, the Court will address Defendants’ request for the opportunity to submit
    7   objections to the amicus brief.
    8
    9   DATED: August 6, 2020                  _______________________________
                                               DOLLY M. GEE
   10                                          UNITED STATES DISTRICT JUDGE
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                                 2
